Opinion filed March 24,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                    Nos. 11-11-00054-CR & 11-11-00055-CR 
                                                    __________
 
                              ROBERT
KEITH BROOKS, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 161st District Court
 
                                                             Ector
County, Texas
 
                                        Trial Court Cause
Nos. A-33,437 & A-33,438
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            Robert
Keith Brooks filed a pro se notice of appeal in each cause from the trial
court’s denial of his postconviction application for writ of habeas corpus.  On
March 7, 2011, this court wrote appellant and informed him that it did not
appear that our court had jurisdiction in these cases.  We requested that
appellant respond and show grounds to continue the appeals.  Appellant has
filed a response in which he requests that this court reinstate his direct
appeals.
On
March 13, 2009, appellant was convicted of the offenses of aggravated assault
with a deadly weapon and sentenced to thirty years confinement.  Appellant appealed
to this court, and the appeals were dismissed by this court on November 19,
2009, in our cause nos. 11-09-00121-CR and 11-09-00122-CR.  This court has no
jurisdiction to reinstate appellant’s direct appeals or to consider appeals
from the denial of postconviction applications for writ of habeas corpus filed
pursuant to Tex. Code Crim. Proc. Ann.
art. 11.07 (Vernon Supp. 2010).  
Accordingly,
these appeals are dismissed for want of jurisdiction. 
 
                                                                                                PER
CURIAM
 
March 24, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.